DETAILED CORRESPONDENCE
In the response filed March 15, 2021, Applicant amended claims 1 and 11; canceled claim 23; and added claim 24.  Claims 1-7, 11-22, and 24, are pending in the current application. 

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claims 1-7, 11-22, and 24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  Applicant’s arguments with respect to claims 1-7, 11-22, and 24, have been considered by are not persuasive.  
Applicant argues that the present subject matter does not fall into the groupings of subject matter as set out by the new guidance.  Examiner respectfully disagrees.  These steps, under broadest reasonable interpretation, describe or set-forth receiving and storing records of user activity in order to provide a list of business offers to a user, which amounts to a commercial or legal interaction (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.  Applicant’s arguments remain unpersuasive.
Applicant argues that the claims are eligible as they “necessarily rooted in computer technology to process user activity within an independent social media online system."  Examiner respectfully disagrees.  The instant claims merely limit the use of the abstract idea to a particular environment - that being a computer environment.  Stripped of the generic computer 
Applicant argues that the features of claims 1 and 11, (as recited in the previous Office action, “the independent social media online system via a processor,” “an output module within the independent social media online system,” “a set of modules that provide a system for data collection and processing,” and “an online customer to customer (C2C) marketplace community”) amounts to significantly more than the abstract idea.  Examiner respectfully disagrees.  Here, “the independent social media online system via a processor,” “an output module within the independent social media online system,” “a set of modules that provide a system for data collection and processing,” and “an online customer to customer (C2C) marketplace community,” is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  As described in Applicant’s own disclosure (Specification, Pg. 5, Lines 10-15), the limitations are not significantly more than generic computer components adapted to perform these functions.  The use of a general-purpose computer in the manner claimed does not improve the functioning of the computer performing the analysis/determinations/targeting.  This is merely a use of existing technology to execute or implement a business improvement/advantage.  The existing technological process (i.e., the on-line networking system/computers, the technological process 
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
As such claims 1-7, 11-22, and 24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.  The 35 U.S.C. 101 rejection is hereby maintained.

Applicant’s arguments with respect to claims 1-7, 11-22, and 24, have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.  Absence of the word “means” (or “step”) in a claim creates a 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
“a compatibility module for comparing business offers…” in claim 11.
“a business offers module for determining a list of business offers…” in claim 11.
“an output module for creating a display page…” in claim 11.
“a transmission module for transmitting the display page…” in claim 11.
“a ranking module for ranking business offers…” in claim 12.
“a points and statistics module for analyzing and monitoring user engagement…” in claim 13.

Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), Applicant may: (1) amend the claim 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 11-22, and 24, are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1: Claims 1-7, 15-22, and 24, are drawn to a method and claims 11-14 are drawn to a system, each of which is within the four statutory categories (e.g., a process, a machine).  (Step 1: YES).

Step 2A – Prong One: In prong one of step 2A, the claims are analyzed to evaluate whether they recite a judicial exception.
Claim 1 (representative of independent claim 11) recites/describes the following steps:
“receiving and storing records which are associated with a user from a database…”
“monitoring interactive non-advertisement social media related user activity…” 
“sensing a direct user request…” 
“dynamically creating the list of business offers based on the interactive non-advertisement social media related user activity…” and 

These steps, under broadest reasonable interpretation, describe or set-forth determining a user’s activity with a system and creating a list of offers based on the activity, which amounts to commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
As such, the Examiner concludes that claim 1 recites an abstract idea (Step 2A – Prong One: YES).

Each of the depending claims likewise recite/describe these steps (by incorporation - and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and these claims are therefore determined to recite an abstract idea under the same analysis.  Any elements recited in a dependent claim that are not specifically identified/addressed by the Examiner under step 2A (prong two) or step 2B of this analysis shall be understood to be an additional part of the abstract idea recited by that particular claim.

Step 2A – Prong Two: In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception.  An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element).  The phrase “integration into a 
The claims recite the additional elements/limitations of: “an independent social media online system,” “a database,” “transmitting the list of business offers to a display screen associated with the user via an output module within the online system,” and “an online customer to customer (C2C) marketplace community,” (claim 1), and “an independent social media online system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a transmission module for transmitting the display page to a user device;” “a processor,” and “an online customer to customer (C2C) marketplace community,” (claim 11). 
The requirement to execute the claimed steps/functions using the “independent social media online system,” “database,” and “an online customer to customer (C2C) marketplace community,” (claim 1) and the “system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a processor,” and “an online customer to customer (C2C) marketplace community,” (claim 11), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations do not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application.  See MPEP 2106.05(f).
The recited additional elements of “transmitting the list of business offers to a display screen associated with the user via an output module within the online system,” (claim 1) and “a 
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.
Dependent claims 2-7, 12-22, and 24, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 12-22, and 24, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea recited in each respective claim).
The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application.  Accordingly, the claims are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B: In step 2B, the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception.  This analysis is also termed a search for an "inventive concept."  An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions using “independent social media online system,” “database,” and “an online customer to customer (C2C) marketplace community,” (claim 1) and the “system for data collection and processing comprising: a compatibility module,” “a business offers module,” “an output module,” “a processor,” and “an online customer to customer (C2C) marketplace community,” (claim 11), is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  These limitations therefore do not qualify as “significantly more.”  See MPEP 2106.05(f).  
As discussed above in “Step 2A – Prong 2,” the requirement to execute the claimed steps/functions “transmitting the list of business offers to a display screen associated with the user via an output module within the online system,” (claim 1) and “a transmission module for transmitting the display page to a user device;” (claim 11), simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-solution activity, such as data gathering, in conjunction with an abstract idea; mere post-solution activity in conjunction with an abstract idea).  The term “extra-solution activity” is understood as activities incidental to the 
The determination that associating/storing data in a database is well-understood, routine, and conventional is supported by Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93); and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of associating/storing data in a database.  The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, conventional nature of receiving data/messages over a network.  The determination that performing repetitive calculations is well-understood, routine, and conventional is supported by the court decisions of Flook, 437 U.S. at 594, 198 USPQ2d at 199 and  Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); and MPEP 2106.05(d)(II), which note the well-
Viewing the additional limitations in combination also shows that they fail to ensure the claims amount to significantly more than the abstract idea.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus simply append the abstract idea with words equivalent to “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer.  When considered as an ordered combination, the additional components of the claims add nothing that is not already present when considered separately, and thus append the abstract idea with insignificant extra solution activity associated with the implementation of the judicial exception, (e.g., mere data gathering, post-solution activity).
Dependent claims 2-7, 12-22, and 24, fail to include any additional elements.  In other words, each of the limitations/elements recited in respective dependent claims 2-7, 12-22, and 24, are further part of the abstract idea as identified by the Examiner for each respective dependent claim (i.e. they are part of the abstract idea identified by the Examiner to which each respective claim is directed).
The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claims amount to significantly more than the abstract idea identified above (Step 2B: NO).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 11, 12, 15-21, and 24, are rejected under 35 U.S.C. 103 as being unpatentable over Hu et al. (US 2012/0239486 A1), hereinafter Hu, in view of Ahmed et al. (US 2007/0214250 A1), hereinafter Ahmed.
Regarding claim 1, Hu discloses a method for data collection and processing within an independent social media online system comprising: receiving and storing records which are associated with a user from a database within the independent social media online system (Par. [0044], user action contained in a user profile and maintained in a database or other data repository);
monitoring interactive non-advertisement social media related user activity within the independent social media online system via a processor (Par. [0044], actions performed by a user include adding a connection to the other user, sending a message to the other user, reading a message from the other user, viewing content associated with the other user, etc.); 

dynamically creating the list of business offers based on the interactive non-advertisement social media related user activity within the independent social media online system from a set of business offers pre-stored in the database (Par. [0056], suggestion module determines deals relevant to the user; Par. [0047], deal store); and 
transmitting the list of business offers to a display screen of the computing device associated with the user via an output module within the independent social media online system to be displayed within a user activated advertisement space (Par. [0057], dashboard manager presents the information to the user).
Hu does not explicitly disclose wherein the independent social media online system is an online customer to customer (C2C) marketplace community, and the non-advertisement social media related user activity includes C2C activity, the C2C activity including interaction with assets of another customer in the C2C marketplace community and enabling one's assets for interaction by other customers in the C2C marketplace community.  Ahmed teaches wherein the independent social media online system is an online customer to customer (C2C) marketplace community (Par. [0073], C2C/C2B community; Par. [0133], social network marketplace), and the non-advertisement social media related user activity includes C2C activity, the C2C activity including interaction with assets of another customer (Par. [0052], user creates an item offered for sale) in the C2C marketplace community and enabling one's assets for interaction by other customers in the C2C marketplace community (Par. [0053], user can select an item for purchase, facilitate payment, etc.; Par. [0075], messaging between customers).

Regarding claim 2, Hu discloses wherein creating the list of business offers comprises: analyzing the interactive non-advertisement social media related user activity within the independent social media online system (Par. [0044], analysis of actions performed by a user); 
retrieving and analyzing business offers pre-stored in the database (Par. [0056], suggestion module analyzes information to determine deals relevant to the user); 
calculating compatibility scores between the user and the business offers based on the interactive non-advertisement social media related user activity within the independent social media online system (Par. [0070], relevance score calculated for a deal with respect to a user); and 
determining the list of business offers based on the compatibility scores (Par. [0069], suggestion module selects deals to present to the user).
Regarding claim 3, Hu discloses wherein creating the list of business offers comprises: analyzing criteria associated with business offers (Par. [0066], targeting criteria provided by the providers); retrieving a list of users from a database; determining users from the list of users which fit the criteria (Par. [0067], provider specifies criterion for targeting deal; Par. [0068], suggestion module determines users to suggest deals); and determining the list of business offers 
Regarding claim 4, Hu discloses wherein the criteria is a target market group (Par. [0066], Groups – age range, income threshold, etc.).
Regarding claim 5, Hu discloses wherein creating the list of business offers comprises: analyzing user preference data stored within the database (Par. [0043], user activity includes user preferences); 
 retrieving business offers that match user preference data from the database (Par. [0056], suggestion module analyzes information to determine deals relevant to the user); and 
determining the list of business offers based on the matched business offers (Par. [0069], suggestion module selects deals to present to the user).
Regarding claim 6, Hu discloses ranking the individual advertisements from the list of advertisements in relevant order (Par. [0060], ranking of the deals).
Regarding claim 7, Hu discloses wherein relevant order is based on the non-advertisement user activity or user profile (Par. [0060], ranking of the deals based on relevance to a user determined by the user activity in the social network system).
Regarding claim 11, Hu discloses an independent social media online system for data collection and processing comprising: a compatibility module for comparing business offers with non-advertisement user activity or user preference to create compatibility information (Par. [0056], suggestion module analyzes information to determine deals relevant to the user); 
a business offers module for determining a list of business offers, activated only when directly requested by a user (Par. [0056], interface receives user requesting information for 
an output module for creating a display page for viewing, by the user, the list of business offers (Par. [0034], user interface called dashboard to allow the user to interact with the social networking system); 
a transmission module for transmitting the display page to a user device for display to the user within a user activated advertisement space (Par. [0057], dashboard manager presents the information to the user); and a processor for sensing the user request for the list of business offers (Par. [0056], interface receives user requesting information for deals) and generating the list of business offers by retrieving business offers from a set of business offers pre-stored in a database, prior to creating and displaying the display page (Par. [0056], suggestion module determines deals relevant to the user; Par. [0047], deal store). 
Hu does not explicitly disclose wherein the independent social media online system is an online customer to customer (C2C) marketplace community, and the non-advertisement social media related user activity includes C2C activity, the C2C activity including interaction with assets of another customer in the C2C marketplace community and enabling one's assets for interaction by other customers in the C2C marketplace community.  Ahmed teaches wherein the independent social media online system is an online customer to customer (C2C) marketplace community (Par. [0073], C2C/C2B community; Par. [0133], social network marketplace), and the non-advertisement social media related user activity includes C2C activity, the C2C activity including interaction with assets of another customer (Par. [0052], user creates an item offered for sale) in the C2C marketplace community and enabling one's assets for interaction by other 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the social media online system of Hu to include the consumer marketplace activities of Ahmed as a need exists to for efficient, secure, and reliable exchange protocols for C2C/C2B (Ahmed, Par. [0008]).  The known techniques as taught in the consumer marketplace network of Ahmed is applicable to the system of Hu as they both share characteristics and capabilities, namely, they are directed to communications and messaging between buyers and sellers in a social network.
Regarding claim 12, Hu discloses further comprising: a ranking module for ranking business offers in the list of business offers based on relevancy to the user (Par. [0060], ranking of the deals).
Regarding claim 15, Hu discloses wherein the set of pre-stored business offers are a set of business offers (Par. [0056], suggestion module determines deals relevant to the user; Par. [0047], deal store).
Regarding claim 16, Hu discloses wherein the set of pre-stored business offers are created prior to being stored within a database (Par. [0047], deals are created prior and then stored in a deal store to then be determined which user should be presented with the deal).
Regarding claim 17, Hu discloses further comprising: displaying the list of business offers in the user activated advertisement space (Par. [0057], dashboard manager presents the information to the user).
Regarding claim 18, Hu discloses wherein dynamically creating the list of business offers comprises: determining a relationship between the list of business offers and the user (Par. [0070], relevance score calculated for a deal with respect to a user).
Regarding claim 19, Hu discloses wherein the direct user request comprises a request from the user to display the list of business offers in the user activated advertisement space (Par. [0056], interface receives user requesting information for deals).  
Regarding claim 20, Hu discloses wherein the list of business offers within the user activated advertisement space is sorted based on relevancy of each of the list of business offers with respect to the user (Par. [0060], ranking of the deals based on relevance to a user determined by the user activity in the social network system).
Regarding claim 21, Hu discloses wherein the request from the user comprises clicking a link or button to open the user activated advertisement space (Par. [0056], interface receives user requesting information for deals). 
Regarding claim 24, Hu does not explicitly disclose wherein the C2C activity further comprises messaging with other customers in the C2C marketplace.  Ahmed teaches wherein the C2C activity further comprises messaging with other customers in the C2C marketplace Par. [0075], messaging between customers).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the social media online system of Hu to include the consumer marketplace activities of Ahmed as a need exists to for efficient, secure, and reliable exchange protocols for C2C/C2B (Ahmed, Par. [0008]).  The known techniques as taught in the consumer marketplace network of Ahmed is applicable to the system of Hu as they both share characteristics and capabilities, namely, they are directed to communications and messaging between buyers and sellers in a social network.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2012/0239486 A1) in view of Ahmed (US 2007/0214250 A1) and Neuhauser et al. (US 2012/0130784 A1), hereinafter Neuhauser.
Regarding claim 13, Hu does not explicitly disclose further comprising: a points and statistics module for analyzing and monitoring user engagement with the system and for calculating points based on the user engagement.  Neuhauser teaches a points and statistics module for analyzing and monitoring user engagement with the system and for calculating points based on the user engagement (Par. [0031], points are earned by users participating in market activity on the social network site).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the social network offer system of Hu and Ahmed with the user points system of Neuhauser as a need exists for an effective system and method for recruiting merchants and buyers for promoting deals through a social networking site (Neuhauser, Par. [0006]).  Providing rewards and incentives to a user based on social network activity would enable a social network environment to effectively recruit merchants and buyers for promoting deals through a social networking site.
Regarding claim 14, Hu does not explicitly disclose wherein the output module creates a display page for viewing by the user based on the calculation of the points and statistics module.  Neuhauser teaches wherein the output module creates a display page for viewing by the user based on the calculation of the points and statistics module (Par. [0027], points are earned by users participating in market activity on the social network site and Fig. 3 shows points earned by the user).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the social network offer system of Hu and Ahmed with the user points system of Neuhauser as a need exists for an effective system and method for .

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Hu (US 2012/0239486 A1) in view of Ahmed (US 2007/0214250 A1) and Shen et al. (US 2014/0165012 A1), hereinafter Shen.
Regarding claim 22, Hu does not explicitly disclose wherein the request from the user comprises swiping an unlocking mechanism to unlock the user activated advertisement space.  Shen teaches wherein the request from the user comprises swiping an unlocking mechanism to unlock the user activated space (Par. [0048]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the social network offer system of Hu and Ahmed to include the ability to swipe an unlocking mechanism as taught in Shen to unlock the user activated space or a user activated advertisement space.  One of ordinary skill in the art would have recognized that applying the known technique of Shen would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such unlocking features into similar systems.  


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patrick Kim whose telephone number is (571)272-8619.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on 571-270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/P.K./Examiner, Art Unit 3621                                                                                                                                                                                                        
/JAMES M DETWEILER/Primary Examiner, Art Unit 3621